Milligan, J.,
delivered tbe opinion of tbe court:
This case was beard with tbe case of Elipbalet Whittlesey, and in principle it is identical witb it, and must be ruled by it. We, therefore, ñnd tbe claimant entitled to recover as follows, viz:
Commutation of fuel from July-20,1866, to July 16, 1868 ..■. $510 21
Commutation of quarters for same period as above.. 1,278 00
Additional pay of thirty-three and one-third per cent-um on pay proper to July 1, 1868.. 543 33
2,331 54
For this sum — $2,331 54 — which we find due, without regard to any deduction on account of income tax, we direct judgment to be entered.